

114 HR 6125 IH: To amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection Agency to publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for perfluorinated compounds, and for other purposes.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6125IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Meehan, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection
			 Agency to publish a maximum contaminant level goal and promulgate a
			 national primary drinking water regulation for perfluorinated compounds,
			 and for other purposes.
	
 1.Deadline for regulations on per­fluo­ri­nat­ed compoundsSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:
			
 (D)Perfluorinated compoundsNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of this subparagraph, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for per­fluo­ri­nat­ed compounds.
				.
		